Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Goetz et al. (US Pub. No. 2013/0346986 A1) teaches job scheduling progress bar including checking, at the node, a local cache of the node for status of the batch job), responsive to the status indicating a terminal status for the batch job, determining the terminal status as an execution status of the batch job; responsive to the status indicating a non-terminal status for the batch job, determining whether the node is actively processing at least a portion of the batch job by: determining whether a runtime environment of the node contains an execution step of the batch job; responsive to determining that the node is actively processing the batch job, determining a currently processing status as the execution status of the batch job; determining that the node is not actively processing the batch, retrieving batch job status data from a repository and determining the execution status of the batch job from the batch job status data.


Watanabe (US Pub. No. 2013/0247050 A1) teaches batch processing system including the local status indicates a local state of execution of the job within the node , retrieving job status from repository.

Lyons (US Pub. No. 2006/0020911 A1) teaches managing long-lived resource locks in a multi-system mail infrastructure including responsive to determining that the runtime environment contains the execution step of the batch job, whether the execution step is current or stale. 



The combination of prior art of record does not expressly teach or render obvious the limitations of “receiving, a request for an execution status of a batch job before checking a local cache of the node, determining if the local job status of the batch job is terminal or non-terminal, responsive to the local status indicating a non-terminal status for the batch job, determining whether the node is actively processing at least a portion of the batch job by determining that a runtime environment of the node contains an execution step of the batch job; and  determining, based on an update time of the execution step, whether the execution step is current or stale; responsive to determining that the node is actively processing the batch job, determining a currently processing status as the execution status of the batch job; responsive to determining that the node is not actively processing the batch job, retrieving batch job status data from a repository; and  responsive to the local status indicating a terminal status for the batch job, determining execution status of the job as the terminal status”, when taken in the context 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195